         Case 19-32244 Document 6 Filed in TXSB on 04/25/19 Page 1 of 1



                              APPENDIX D
         TO THE LOCAL RULES OF THE SOUTHERN DISTRICT OF TEXAS

                                 WITNESS AND EXHIBIT LIST

                      UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION
 Main Case No: 19-32244                Name of Debtor: Vantage Trailers, Inc.
 Adversary No:                         Style of Adversary:

 Witnesses:
 Patricia Lemmons                                  Judge:      Norman
                                                   Courtroom Deputy:
                                                   Hearing Date: 4/29/2019
                                                   Hearing Time: 9:30 a.m.
                                                   Party’s Name: Vantage Trailers, Inc.
                                                   Attorney’s Name: Margaret McClure
                                                   Attorney’s Phone:    713-659-1333
                                                   Nature of Proceeding: Cash Collateral



                                            EXHIBITS
Ex.                Description                 Offered       Objection    Admitted/     Disposition
 #                                                                          Not
                                                                          Admitted
  1      Budget




NOTE: This exhibit list is to be prepared in advance of the date of trial by counsel to parties and
furnished to the court in triplicate and served on the opposing parties.
